DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/8/2021, with respect to 35 USC 101 on Page 7, Paragraphs 2-3 have been fully considered but they are not persuasive. The claims lack of practical application or a physical incorporation of the various data steps. For example, a recitation of displaying the various different presentation data on the head mount display for a user to select or interact with, would be sufficient of a practical application of the recited steps, in which the claimed invention amounts to more than an abstract idea. 
Applicant's arguments, with respect to 35 USC 102 on Pages 7-11, have been fully considered but they are not persuasive. Applicant argues that Brinkman does not teach any virtual airspace of any kind. Applicant goes on to discuss the semantics of a virtual airspace and a virtually displayed airspace in relation to the note in the Advisory Action. Despite the extensive analysis, Applicant does not clearly state the applicant’s definition of a “virtual airspace,” or how the phrase should be interpreted in light of the claimed invention. For purposes of examination, the phrase ‘virtual airspace’ is given the broadest reasonable interpretation. The Oxford Reference states that a “virtual space” is “a perceived representational space created by computer graphics software that employs a Cartesian coordinate system consisting of X, Y, and Z axes.” Brinkman teaches in Paragraph 0005, generating “generate on the monitor a three dimensional visual representation of the first flight characteristic. The first flight characteristic is selected from the group consisting of: (i) the wake turbulence created by the neighboring aircraft, (ii) the neighboring aircraft's flight plan, and (iii) the airspace in which the neighboring aircraft's current detection position should reside to ensure that the neighboring aircraft's 22 utilizes the wake turbulence data to construct a virtual model of the wake turbulence created by the neighboring aircraft (Brinkman, Paragraph 0021). These teachings, underlined for added emphasis, meet the definition of a virtual space in the context of airspace. Examiner suggests clarifying the phrase “virtual airspace” to include the intended definition in the claim limitations to further distinguish the claimed invention from the prior art.
Applicant’s arguments, with respect to 35 USC 103, on Page 11, have been fully considered but they are not persuasive. Claims 9 and 19 depend from rejected claims 1 and 11, respectively.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 3-5, 8-11, 13-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	With respect to Step 1, the claims fall under the statutory category of a system and method for including at least one step.
	With respect to Step 2A—Prong 1, the claims recite a judicial exception. The claim recites the limitations of receiving a first and second sensor data; transmitting presentation data; generating presentation data; and storing presentation data. The receiving limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “a communication device.”  That is, other than reciting “a communication device,” nothing in the claim element precludes the step from performing a mental process in the mind or on a generic computer. For example, but for the “communication device” language, the claim encompasses a user receiving, in the mind, sensor data and transmitting presentation data. The mere 
Thus, each of the limitations in the claim recite a mental process.
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of “a processing device” that performs the generating step. The generating of presentation data by a processing device is recited at a high level of generality and merely acts as a generic computer to perform the abstract idea. The processing device is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitation is no more than mere instructions to apply the exception using a computer (the processing device).
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8-11, 13-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brinkman (US20100283635A1) in view of Livneh (US20200151958A1)..
Regarding claim 1, Brinkman teaches a system for facilitating a virtual experience, the system comprising: a communication device configured for:  receiving at least one first sensor data corresponding to at least one first sensor associated with a first vehicle wherein the first sensor data comprises a first location in a first airspace associated with the first vehicle (see Paragraph 0023 for processor 22 that may gather data from the air traffic data sources or from instrumentation (corresponds to first sensor data) onboard the host aircraft (corresponds to a first aircraft) indicative of current weather conditions, such as wind speed and direction; see also Paragraph 0029 for a global positioning system (GPS) unit deployed aboard the neighboring aircraft and subsequently broadcast to (corresponds to transmitting sensor data over a communication channel by the transceiver) the host aircraft as ADS-B data, processor 22); 
receiving at least one second sensor data corresponding to at least one second sensor associated with a second vehicle, wherein the second sensor data comprises a second location in a second airspace associated with the second vehicle,(see Figure 1 and Paragraph 0017 for transceiver 28 and a navigation system 30, which are operatively coupled to first and second inputs of processor 22 (corresponds to second communication channel). Navigation system 30 includes an onboard radar 32 and various other onboard instrumentation 34, such as a radio altimeter, a barometric altimeter, a global positioning system (GPS) unit, and the like; see also Paragraph 0018 for wireless transceiver 28 (corresponds to a transmitter and a receiver) that may periodically receive Automatic Dependent Surveillance-Broadcast (ADS-B) data from neighboring aircraft. TIS-B data, ADS-B data, and other such external source data is preferably formatted to include air traffic state vector information, which may be utilized to determine a neighboring aircraft's current position (corresponds to a second location sensor detecting a second location associated with the neighboring aircraft, which corresponds to a second aircraft));
and transmitting at least one second presentation data to at least one second presentation device associated with the second vehicle (see Figure 2 and Paragraph 0019 for a flowchart illustrating an exemplary main process 40 that may be carried out by processor 22 to generate a three dimensional display on monitor 24 (corresponds to second presentation device) including a visual representation of one or more flight characteristics (corresponds to second presentation data) pertaining to a neighboring aircraft); 
 a processing device configured for generating presentation data based, at least in part, on the at least one first sensor data and the at least one second sensor data, wherein the presentation data corresponds to a virtual airspace into which is mapped the first location of the first vehicle and the second location of the second vehicle (see Paragraph 0035 and Figure 8: “ to generate a three dimensional isometric display originating from various other vantage points (e.g., from conceptual chase plane located outside of the host aircraft's error-compensated airspace) or a two dimensional display, such as moving map display (all of which corresponds to a virtual airspace). Further emphasizing this point, FIG. 8 illustrates an exemplary two dimensional moving map display 132 that may be generated on monitor 24 (FIG. 1) pursuant the performance to main process 40 (FIG. 2). As can be seen in FIG. 8, moving map display 130 includes: (i) a neighboring aircraft graphic 132 representing the current detected position of a neighboring aircraft- (corresponds to a first location of the first vehicle) … Moving map display 130 also includes the following graphics, each of which may be produced on monitor 24 during STEP 112 of main process 40: (i) a host aircraft graphic 142 indicating the current detected position of the host aircraft (corresponds to a second location of the second vehicle), (ii) a visual representation of the current leg of the host aircraft's flight plan as indicated by waypoint markers 144 and line segments 146, and (iii) a range ring graphic 148 visually indicating the general scale of moving map display 130”);
and a storage device configured for storing the at least one second presentation data (see Paragraph 0025 for processor 22 determines if a baseline flight for the neighboring aircraft is available ((e.g., stored in a memory associated with processor 22 (STEP 76, FIG. 5)). If a baseline flight plan is not available (stored in memory), processor 22 constructs a baseline flight plan utilizing data provided from the air traffic data sources (STEP 78, FIG. 5); e.g., ADS-B data provided from the neighboring aircraft and/or TIS-B data provided by external control sources, such as ground stations).  
Brinkman fails to explicitly teach wherein the at least one second presentation device comprises a second head mount display, wherein the second head mount display comprises a second user location sensor of the at least one second sensor configured for sensing the second user location and a second user orientation sensor of the at least one second sensor configured for sensing the second user orientation.
However, Livneh teaches the system of claim 1, wherein the second head mount display comprises a second user location sensor of the at least one second sensor configured for sensing the second user location and a second user orientation sensor of the at least one second sensor configured for sensing the second user orientation (see Paragraph 0026 for Image sensor 112 may be aligned toward the general direction in which the user is facing, so as to image a scene in the field of view (FOV) of the user; see also Paragraph 0027 for the display 116 that displays an image of the scene captured by image sensor 112, wherein the display 116 may be embodied by the head-mounted display; see also Paragraph 0029 for location detector 118 that provides an indication of the current position and orientation of image sensor 112),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicular display system for visually expressing flight information pertaining to a neighboring aircraft, such as the flight path and wake turbulence created by a neighboring aircraft, as taught by Brinkman, using the method and system for displaying augmented reality reflective of environmental features affecting visibility in different technical fields and applications such as military training embedded in an aircraft, as taught by Livneh, for the purpose of overcoming the disadvantages of the prior art by providing a system and method for displaying an augmented reality image in which virtual objects appear in a realistic manner (see Paragraph 0023 of Livneh).
Regarding claim 3, Brinkman teaches the system of claim 1, wherein the second presentation data defines at least one second virtual object selected from the group consisting of at least one of a navigational marker and an air-corridor (see Paragraph 0020 for neighboring aircraft flight plan algorithm 56 is utilized to model and generate a visual representation of the immediate leg of the neighboring aircraft's current flight plan (corresponds to an air-corridor); see also Paragraph 0032 for processor 22 may generate on monitor 24 three dimensional rendered or “synthetic” terrain, such as mountain range graphic 119 and horizon graphic 121 (all of which corresponds to a navigation marker)).  
Regarding claim 4, Brinkman teaches the system of claim 1, wherein the processing device is further configured for determining a second airspace class associated with the second vehicle based on see Paragraph 0004 for the first flight characteristic is selected from the group consisting of: (i) the wake turbulence created by the neighboring aircraft, (ii) the current flight plan of the neighboring aircraft, and (iii) the airspace in which the neighboring aircraft's current detection position should reside (corresponds to airspace class associated with second vehicle's location) to ensure that the neighboring aircraft's actual position resides within the an airspace currently assigned to the neighboring aircraft. A visual representation of the first flight characteristic is generated on the monitor (corresponds to virtual object model based on airspace class)).  
Regarding claim 5, Brinkman teaches the system of claim 1, wherein the communication device is further configured for transmitting at least one first presentation data to at least one first presentation device associated with the first vehicle, wherein the processing device is further configured for generating the at least one first presentation data based on the at least one second sensor data (see Paragraph 0025 for processor 22 may identify (corresponds to receiving presentation data) and visually  notify (corresponds to transmitting and presenting presentation data) the host aircraft's (corresponds to first vehicle) aircrew to recent alterations that have been implemented to the neighboring aircraft's baseline flight plan as a result of developing circumstances, such as weather conditions, traffic re-routing, flight crew request, onboard emergency, or control command issued from Air Traffic Control or the Federal Aviation Administration), wherein the storage device is further configured for storing the at least one first presentation data (see Paragraph 0025 for if a baseline flight plan is not available (stored in memory), processor 22 constructs a baseline flight plan utilizing data provided from the air traffic data sources (STEP 78, FIG. 5); e.g., ADS-B data provided from the neighboring aircraft and/or TIS-B data provided by external control sources, such as ground stations).  
see Paragraph 0032 for processor 22 (which comprises storage devices and memories as stated in Paragraph 0015) may generate on monitor 24 three dimensional rendered or “synthetic” terrain, such as mountain range graphic 119 and horizon graphic 121, which with respect to host aircraft/first vehicle, independent of the at least one second sensor data).  
Regarding claim 9, Brinkman teaches the elements of the present invention but fails to explicitly teach the system of claim 1, wherein the at least one second sensor comprises a second user sensor configured for sensing a second user variable associated with a second user of the second vehicle, wherein the second user variable comprises a second user location and a second user orientation wherein the second head mount display comprises a second see-through display device. 
However, Livneh teaches the system of claim 1, wherein the at least one second sensor comprises a second user sensor configured for sensing a second user variable associated with a second user of the second vehicle, wherein the second user variable comprises a second user location and a second user orientation (see Paragraph 0026 for Image sensor 112 may be aligned toward the general direction in which the user is facing, so as to image a scene in the field of view (FOV) of the user; see also Paragraph 0027 for the display 116 that displays an image of the scene captured by image sensor 112, wherein the display 116 may be embodied by the head-mounted display; see also Paragraph 0029 for location detector 118 that provides an indication of the current position and orientation of image sensor 112), wherein the second head mount display comprises a second see-through display device (see Paragraph 0027 for head-mounted display (HMD) embedded within a wearable apparatus worn by the user. Display 116 may also be a see-through display which can present projected AR images superimposed onto a see-through view of the external environment).  
 visually expressing flight information pertaining to a neighboring aircraft, such as the flight path and wake turbulence created by a neighboring aircraft, as taught by Brinkman, using the method and system for displaying augmented reality reflective of environmental features affecting visibility in different technical fields and applications such as military training embedded in an aircraft, as taught by Livneh, for the purpose of overcoming the disadvantages of the prior art by providing a system and method for displaying an augmented reality image in which virtual objects appear in a realistic manner (see Paragraph 0023 of Livneh).
Regarding claim 10, Brinkman teaches the system of claim 1, wherein the communication device is further configured for receiving an administrator command from an administrator device, wherein the generating of the at least one second presentation data is based further on the administrator command (see Paragraph 0025 for the  processor 22 that may identify and visually notify the host aircraft's aircrew to recent alterations that have been implemented to the neighboring aircraft's baseline flight plan as a result of developing circumstances, such as weather conditions, traffic re-routing, flight crew request, onboard emergency, or control command issued from Air Traffic Control or the Federal Aviation Administration (corresponds to administrator command)).
Regarding claim 11, see claim 1.
Regarding claim 13, see claim 3.
Regarding claim 14, see claim 4.
Regarding claim 15, see claim 5.
Regarding claim 18, see claim 8.
Regarding claim 19, see claim 9.
Regarding claim 20, see claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang (US 10996473 B2) teaches  a machine-implemented method is provided that includes generating a data space, establishing a display motion of a display within a physical world space, the display being adapted to output at least a portion of the data space, and establishing an environment motion of an environment within the physical world space, the display being disposed in the environment so as to be movable therewith. The method also includes determining an output adjustment, the output adjustment including the environment motion, determining a viewpoint motion of a point of view within the data space substantially corresponding with a combination of the display motion within the physical world space as adjusted by the output adjustment, outputting with the display at least a portion of the data space from the point of view, and navigating the point of view within the data space at least substantially in accordance with the viewpoint motion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665